NOT FOR PUBLICATION


                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

  MEYER REINMAN,
                                                   Civil Action No. 18-15483(SDW)(LDW)
                Plaintiff,
                                                   ORDER
  v.

  ANNA NEUBAUER, EXECUTRIX OF                      December 3, 2019
  THE ESTATE OF EDWARD GANOTA,
  et al.,

               Defendants.

       THIS MATTER having come before this Court upon Plaintiff Meyer Reinman’s

(“Plaintiff”) Motion for Entry of Default and Motion for Default Judgment (D.E. 12, 13) against

Defendant Anna Neubauer, in her capacity as Executrix of the Estate of Edward Ganota; and

       WHEREAS Plaintiff did not obtain Entry of Default prior to moving for default judgment

and no default has been entered, Plaintiff’s Motion for Default Judgment will be denied; and

       WHEREAS Defendant’s attorney has since entered an appearance in this matter and has

represented to this Court that service has never been effectuated on her client (D.E. 15, 16). To

date, it appears that service has only been made on the Essex County Surrogate, but not the named

Defendant. (See D.E. 3.) As such, Plaintiff’s Motion for Entry of Default will also be denied;

       IT IS, on this 3rd day of December, 2019,

       ORDERED that Plaintiff’s Motion for Entry of Default (D.E. 12) and Motion for Default

Judgment (D.E. 13) are DENIED. Plaintiff is ordered to serve Defendant within ten (10) days,

or this matter shall be dismissed.

       SO ORDERED.
                                     ___/s/ Susan D. Wigenton_____
                                     SUSAN D. WIGENTON, U.S.D.J.


Orig: Clerk
cc:   Leda D. Wettre, U.S.M.J.
      Parties




                                 2
